                  IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA
__________________________________________

ERIC H. TALBERT and JONATHAN BURDZY,      :
On behalf of themselves and other similarly
                                          :
situated persons                          :
                     Plaintiffs,          :
                                          :
                  v.                      :                 Civil No. 2:19-cv-05010-JMG
                                           :
AMERICAN WATER WORKS COMPANY,              :
INC., et al.,                              :
                  Defendants.              :
__________________________________________

                                            ORDER

       AND NOW, this 7th day of May, 2021, after careful consideration of Defendants’

Motions to Dismiss (ECF Nos. 17, 27) and Reply in Support of the Motions to Dismiss (ECF

No. 21), and Plaintiffs’ Responses in Opposition to the Motions to Dismiss (ECF No. 18, 31) and

Sur-Reply in Opposition to the Motions to Dismiss (ECF No. 33), it is hereby ORDERED as

follows:


1.     Defendant Tennessee American Water Company’s (TAWC) Motion to Dismiss (ECF

       No. 27) is GRANTED. Plaintiffs’ claims against TAWC are DISMISSED for lack of

       standing.

2.     Defendants American Water Works Company, Inc. (AWWC), Pennsylvania-American

       Water Company (PAWC), and New Jersey American Water Company’s (NJAWC)

       Motion to Dismiss (ECF No. 17) is GRANTED in part and DENIED in part as

       follows:

       a.     The Court GRANTS the Defendants’ motion to dismiss for lack of standing all

              claims arising in states where no named plaintiff is located.
b.   Plaintiffs’ claims against AWWC and NJAWC are DISMISSED for lack of

     personal jurisdiction.

c.   Plaintiffs’ claims in Count 3 are REFERRED to the Pennsylvania Department of

     Environmental Protection (PADEP), consistent with my accompanying

     memorandum.

d.   Plaintiffs’ claims in Counts 4 and 5 are REFERRED to the Pennsylvania Public

     Utility Commission (PUC), consistent with my accompanying memorandum.

e.   Plaintiffs’ claims in Counts 1 and 2 are DISMISSED WITH PREJUDICE.

f.   Defendants’ request to strike the class allegations is DENIED without prejudice

     for Defendants to renew their request upon completion of the PADEP and the

     PUC proceedings.

g.   This matter is STAYED pending resolution of Plaintiffs’ claims before the

     PADEP and the PUC. This matter shall be placed in CIVIL SUSPENSE until

     further order of the Court. Counsel are DIRECTED to submit a brief status

     report every 90 days and upon completion of the PADEP and the PUC

     proceedings.


                                         BY THE COURT:



                                         /s/ John M. Gallagher
                                         JOHN M. GALLAGHER
                                         United States District Court Judge




                                     2
